The following was the opinion of this Court.
Although infants are bound by judgments had under the superintendence and protection of the Court; yet, where the case is referred to arbitrators, whereby they are deprived of that protection, a submission by infants, even by rule of Court, ought not to be sanctioned. For, as awards arc in the nature of Judgments, and are to be final and conclusive, which can not be, where one party has a right to avoid them? it follows that a submission by infants, although with adults, can not be obligatory •on either party.
As there was, therefore, no valid submission in this case, there could be no award? and consequently the judgment is erroneous, and must be reversed with costs, as far back as the Writ, and the cause sent to the rules for farther proceedings.